RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-5376-16T1



IN THE MATTER OF REGISTRANT B.B.
________________________________

           Argued June 26, 2018 – Decided July 25, 2018

           Before Judges Simonelli and Koblitz.

           On appeal from Superior Court of New Jersey,
           Law Division, Essex County, Docket No. ML-99-
           07-0140.

           James H. Maynard argued the cause for
           appellant B.B. (Maynard Law Office, LLC,
           attorneys; James H. Maynard, on the briefs).

           Frank J. Ducoat, Special Deputy Attorney
           General/Acting Assistant Prosecutor, argued
           the cause for respondent State of New Jersey
           (Robert D. Laurino, Acting Essex County
           Prosecutor, attorney; Frank J. Ducoat, of
           counsel and on the brief).

PER CURIAM

     Appellant B.B. appeals from the denial of his motion to

terminate his community supervision for life (CSL) imposed after

he pled guilty on December 17, 1996 to two counts of second-degree
sexual assault, N.J.S.A. 2C:14-2(c), and third-degree endangering

the welfare of a child, N.J.S.A. 2C:24-4(a).              We reverse.

     The charges against B.B. stemmed from his sexual assault of

his two eight-year-old half-sisters and his attempt to engage in

sexual contact with his eleven-year-old female neighbor.              B.B. was

seventeen    years   old    when   he    committed      these   offenses.         A

psychologist examined B.B. at the Adult Diagnostic and Treatment

Center (ADTC), and concluded he met "the statutory criteria for

compulsive and repetitive deviant sexual behavior[,]" and was

"clearly eligible for sentencing under the purview of the New

Jersey Sex Offender Act."

     On May 16, 1997, the trial court imposed concurrent five-year

terms   of   imprisonment    on    the       sexual   assault   counts,    and    a

concurrent four-year term on the endangering the welfare of a

child count, to be served at the ADTC.                The court also required

B.B. to register under Megan's Law, N.J.S.A. 2C:7-2(g), and imposed

CSL upon his release from incarceration pursuant to N.J.S.A. 2C:43-

6.4(b).

     In a November 3, 1999 termination report, a psychologist from

the ADTC found B.B. was "at low to moderate risk to reoffend."                   On

March 15, 2000, he was released from ADTC.              It is undisputed that

he has not committed any offenses since his release.




                                         2                                A-5376-16T1
     In   April    2017,   James   R.       Reynolds,    Ph.D.,   performed    a

psychosexual      evaluation–actuarial         risk     assessment    of   B.B.

Reynolds used the Registrant Risk Assessment Scale (RRAS) to assess

B.B.'s recidivism risk level, and the STATIC-99-R, ACUTE-2007, and

STABLE-2007 assessments to assess his sexual offense recidivism

risk level.    Reynolds noted that B.B. "was apportioned a total of

[forty-one] points, entirely on static factors which places him

within the moderate risk on the RRAS[.]"                   However,   Reynolds

explained that although the RRAS is used for Tier consideration,

it is "is one of the least experimentally supported actuarial

instruments[,]" and it "was never empirically validated for use

with persons who committed the offense so many years in the past."

According to Reynolds, the RRAS

           demonstrated good validity and reliability
           when used at the time of sentencing to
           probation or when a registrant is released
           from prison, but the long[-]term predictive
           validity   of   the   RRAS   has   not   been
           scientifically supported.   Interpreting the
           RRAS in this situation must be done with
           caution, due to the possibility for increased
           measurement error.

     Reynolds used the STATIC-99-R, ACUTE-2007, and STABLE-2007

to assess B.B. "due to the substantial support the instruments

have received in the professional, peer-reviewed literature."                 He

explained that these "instruments were developed to assist those

who work with sexual offenders by assessing the stability of the



                                        3                              A-5376-16T1
offender's   overall       functioning,     using   domains   that     implicate

whether the offender's recidivism risk is increasing, decreasing,

or remaining the same" and that "the risk level for all persons

under [CSL] is calculated yearly on these instruments."

       Reynolds found B.B. "present[ed] with no risk factors on the

STATIC-99-R, as the victims were female relatives.                  [B.B.'s] age

and the length of time remaining sexual re-offense free in the

community are considered protective factors."           Reynolds also found

no risk factors on the STABLE-2007 or ACUTE-2007.                   He concluded

that "[i]ntegrating the results of all three instruments results

in placing [B.B] within an offender group [that] presents a 0.7%

- 2% recidivism risk over the next [four] years."             Reynolds opined

within a reasonable degree of psychological certainty that "[B.B.]

is not likely to commit another sexual offense and he does not

present a risk of harm to others in the community . . . and

removing     him     from     CSL   [is]      clinically      supported       and

recommended[.]"

       B.B. filed a motion pursuant to N.J.S.A. 2C:43-6.4(c) to

terminate his CSL.1         The motion judge denied the motion, finding

the RRAS was presumptively valid and Reynolds placed considerably

more   weight   on   the     STATIC-99-R,    ACUTE-2007,      and    STABLE-2007


1
  B.B. also moved pursuant to N.J.S.A. 2C:7-2(f) to terminate his
obligation to register under Megan's Law. He does not challenge
the motion judge's denial of that request.

                                      4                                  A-5376-16T1
without citing specific support for his assertion that these

instruments have substantial support in professional and peer-

reviewed literature. The judge also noted Reynolds did not account

for the third non-relative female victim.    The judge found there

was a discrepancy between the RRAS, which placed B.B. at a moderate

risk for re-offense, and Reynolds' reliance on the STATIC-99-R,

ACUTE-2007, AND STABLE-2007 to find B.B. had a low level of risk.

The judge determined that given this discrepancy, he was "not

firmly convinced that B.B. is not likely to pose a threat to the

safety of others if released from CSL."    The judge concluded that

B.B. failed to prove otherwise by clear and convincing evidence.

     Reynolds reassessed B.B.'s RRAS and STATIC-99-R scores based

on the third non-relative female victim.   Reynolds noted that B.B.

"was apportioned a total of [fifty] points, entirely on static

factors, which placed him within the moderate risk level on the

RRAS."   Reynolds reiterated his concerns about the RRAS, and

explained that:

          the instrument for Tier considerations in the
          [S]tate of New Jersey, the [RRAS], is one of
          the least experimentally supported actuarial
          instruments. Additionally, the instrument was
          never empirically validated for use with
          persons who committed the offense so many
          years in the past. It has demonstrated good
          validity and reliability when used at the time
          of sentencing to probation when a registrant
          is released from prison, but the long term
          predictive validity of the RRAS has not been
          scientifically supported.    Interpreting the

                                5                           A-5376-16T1
          RRAS in this situation must be done with
          caution, due to the possibility for increased
          measurement error.

     Reynolds    found   that   the   information   regarding   the   non-

relative female victim

          does not change the estimates of [B.B's]
          sexual re-offense risk. Moreover, his score
          will never be within the low risk range on
          [the RRAS] due to static factors. Estimating
          [B.B.'s] risk level as always being at least
          moderate is not scientifically supported, as
          research   clearly    demonstrates    that   a
          registrant's risk for sexually re-offending
          decreases by approximately [fifty percent] for
          every [five]-year term they remain sexual re-
          offense free while at liberty in the
          community[.]

He also found B.B. presented one risk factor, the non-relative

female victim, which placed him in the low risk range on the

STATIC-99-R.    He determined the ACUTE-2007 and STABLE-2007 did not

identify any risk factors and concluded "based on the adjustments

made to the RRAS and the STATIC-99-R, [B.B.] remain[ed] placed

within an offender group that presents a 0.7% - 2% recidivism risk

over the next [four] years." He provided support for his findings,

and opined within a reasonable degree of psychological certainty

that B.B was not likely to commit another sexual offense and did

not present a risk of harm to others in the community.

     B.B. filed a second motion to terminate his CSL, arguing, in

part, that the preponderance of the evidence standard applied, not

the clear and convincing evidence standard.         The judge found that

                                      6                           A-5376-16T1
re-scoring of the RRAS resulted in an elevation of B.B's score

from forty-one to fifty, and still placed him in the moderate risk

level.       The judge applied the clear and convincing evidence

standard and concluded that even under the preponderance of the

evidence standard, defendant failed to show he posed no threat to

the safety of others.

      On appeal, B.B. contends the preponderance of the evidence

standard applies to termination from CSL, and the application of

the clear and convincing evidence standard violated the ex post

facto clause.       B.B. also contends the judge misapplied the use of

the   RRAS    and   abused   his   discretion   in   rejecting   Reynolds'

undisputed finding he was a low risk to reoffend.            We need not

address the standard of proof issue, as we find that under either

standard, defendant was entitled to termination of CSL.

      We review the court's determination on a motion to terminate

CSL for abuse of discretion.       See In re J.W., 410 N.J. Super. 125,

130 (App. Div. 2009) (evaluating risk of re-offense under an abuse

of discretion standard).       An "abuse of discretion only arises on

demonstration of 'manifest error or injustice[,]'" Hisenaj v.

Kuehner, 194 N.J. 6, 20 (2008) (quoting State v. Torres, 183 N.J.

554, 572 (2005)), and occurs when the trial judge's "decision is

made without a rational explanation, inexplicably departed from

established policies, or rested on an impermissible basis." Jacoby



                                      7                            A-5376-16T1
v. Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012) (quoting

Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

      We "may find an abuse of discretion when a decision 'rest[s]

on an impermissible basis' or was 'based upon a consideration of

irrelevant or inappropriate factors.'"           State v. S.N., 231 N.J.

497, 515 (2018) (alteration in original) (quoting State v. C.W.,

449 N.J. Super. 231, 255 (App. Div. 2017)).         We "can also discern

an abuse of discretion when the trial court fails to take into

consideration all relevant factors and when its decision reflects

a clear error in judgment."       Ibid. (quoting C.W., 449 N.J. Super.

at 255).     Similarly, "when the trial court renders a decision

based upon a misconception of the law, that decision is not

entitled to any particular deference and consequently will be

reviewed de novo."      Ibid. (quoting C.W., 449 N.J. Super. at 255).

Thus, under the abuse of discretion standard, we "generally give[]

no deference to a trial court decision that fails to 'provide

factual underpinnings and legal bases supporting [its] exercise

of   judicial    discretion.'"        Ibid.   (alterations    in   original)

(quoting C.W., 449 N.J. Super. at 255).              Applying the above

standards,      we   conclude   the   judge   mistakenly     exercised    his

discretion in finding the RRAS was presumptively valid and relying

on it to deny B.B.'s motion.




                                       8                             A-5376-16T1
     The   RRAS   was    "designed    to     provide     prosecutors       with     an

objective standard on which to base the community notification

decision   mandated     by   [Megan's       Law]   and   to    assure      that    the

notification law is applied in a uniform manner throughout the

State."    In re Registrant, C.A., 146 N.J. 71, 100-01 (1996).                     The

RRAS "is used to assess whether a registrant's risk of reoffending

is low, moderate or high."         In re A.D., 441 N.J. Super. 403, 407

(App. Div. 2015).       "[T]he Attorney General developed the RRAS and

the Registrant Risk Assessment Manual to implement the legislative

directive to provide three levels of notification depending upon

the risk of re-offense."          Id. at 420 (citing N.J.S.A. 2C:7-8).

The RRAS

            was rationally derived by a panel of mental
            health and legal experts by the following
            process: 1) the selection of risk assessment
            criteria that have empirical support; 2) the
            [weighing] of these pertinent risk assessment
            criteria; and 3) the use of sample cases to
            assist in the setting of numerical cutoff
            points for low, moderate and high risk scores.

            [Ibid. (alteration       in      original)     (citation
            omitted).]

     "By analyzing the scientific literature on valid and reliable

predictors of recidivism, the Committee . . . created a useful and

rational scale that can be used as a tool for deciding tier

classification."        In   re   Registrant,      C.A.,      146   N.J.    at    107.

"Although the Scale has not been empirically validated through



                                        9                                    A-5376-16T1
scientific field studies, the factors that compromise the Scale

have been shown to be the best indicators of risk of re-offense."

Ibid.

      The RRAS "is sufficiently probative and reliable to fulfill

the State's burden of presenting a prima facie case."                   In re

Registrant G.B., 147 N.J. 62, 81 (1996) (citing In re Registrant,

C.A., 146 N.J. at 107).     "[I]t is . . . a useful guide to determine

the amount of notification that a community should receive."                Id.

at 69.    "Thus, the Scale is presumptively accurate and is to be

afforded substantial weight--indeed it will even have a binding

effect--unless     and   until   a   registrant        'presents   subjective

criteria that would support a court not relying on the tier

classification recommended by the Scale.'"             Id. at 81 (quoting In

re   Registrant,   C.A.,   146   N.J.     at   109).      "Moreover,    '[a]ny

classification that is inconsistent with the classification based

on the Scale is subject to judicial review by either side through

appeal and any finding will have to be supported on the record.'"

Ibid. (alteration in original) (quoting In re Registrant, C.A.,

146 N.J. at 109).

      Thus, the RRAS was developed to assist prosecutors and judges

in   determining   a   defendant's   initial     tier    classification     and

notification requirements under Megan's Law, not for termination

of CSL.   See In re Registrant, C.A., 146 N.J. at 100-01.                There



                                     10                                A-5376-16T1
is no authority confirming the RRAS should be presumptively valid

for termination of CSL.     Although the RRAS may be helpful as part

of a judge's determination of whether a defendant should be

terminated from CSL because the scale indicates "risk of re-

offense[,]" Id. at 107, a court should take a more holistic

approach in evaluating whether a defendant no longer poses a risk

to the community pursuant to N.J.S.A. 2C:43-6.4(c).            The RRAS is

a scale, which contains many stagnant factors, and a defendant's

RRAS score will not change significantly despite how much time has

passed re-offense free from the date of his conviction.               Id. at

103-04.   If we were to hold that the RRAS was presumptively valid

for determining the termination of a registrant's CSL, then the

termination   guidelines    under     N.J.S.A.    2C:43-6.4(c)      would    be

effectively   null,   as    no    registrant    would   ever   be    able    to

rehabilitate himself sufficiently to change his RRAS score and

have his CSL terminated.

     We   also   conclude    the     judge     mistakenly   exercised       his

discretion in rejecting Reynolds' undisputed finding that B.B. was

a low risk to reoffend.          The judge failed to consider Reynolds'

findings on B.B.'s low risk score on the STATIC-99-R and no risk

scores on the ACUTE-2007 and STABLE-2007.           The judge also failed

to consider Reynolds' explanations as to why the ACUTE-2007 and

STABLE-2007 were more appropriate tests to evaluate whether B.B.



                                     11                               A-5376-16T1
should be terminated from CSL.       The judge ignored Reynolds'

opinions that B.B.'s RRAS score will never be in the low risk

range due to static factors, and that estimating B.B.'s risk level

as always being at least moderate was not scientifically supported.

The judge failed to appropriately and fully consider Reynolds'

amended findings and reasoning as to his opinion that B.B was not

likely to commit another sexual offense, did not present a risk

of harm to others in the community, and should be terminated from

CSL.

       Reversed and remanded for entry of an order terminating

defendant from CSL.




                               12                           A-5376-16T1